EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 9 is amended as seen below. The Examiner notes that the amendment to claim 9 is only for resolving a minor grammatical informality, and is not considered to alter the scope of the claim.

-- 9.	The support system of claim 1 further comprising material attached to the straps and forming bra cups. --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a breast support system having, in combination with other limitations: first and second straps adapted to extend across a patient’s chest and under inframammary creases of the breasts, and then around a backside of the patient in opposite horizontal directions and back to a position on a front of the patient, each of the first and second straps having a substantially consistent width along a respective length of each strap; and a ring slidably mounted on both straps and configured to be positioned laterally between and adjacent the breasts; each strap having a back portion with an upper loop and a lower loop, and 
The closest prior art of record is Mazourik et al. (herein Mazourik)(US PG Pub 2017/0181479) in view of Lustig (US Patent No. 2,406,699), as discussed in at least the Non-Final Rejection mailed on June 2, 2021. Mazourik and Lustig together teach all of the claimed limitations except for each strap having a back portion with an upper loop and a lower loop, and one of the straps slidably extending through the upper loops of the first and second straps, and the other of the straps slidably extending through the lower loops of the first and second straps. 
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the straps of Mazourik and Lustig to have the claimed structure, as such a modification would be improper hindsight modification based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-5 and 7-9 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/            Primary Examiner, Art Unit 3732